       2:20-cr-20047-MMM-EIL # 22         Page 1 of 7                                       E-FILED
                                                                   Monday, 13 July, 2020 04:44:29 PM
                                                                       Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
               Plaintiff,                 )
                                          )
       vs.                                )       Case No. 20-CR-20047
                                          )
SHAMAR BETTS,                             )
                                          )
               Defendant.                 )

             THE UNITED STATES OF AMERICA’S EMERGENCY MOTION
                     TO STAY AND REVOKE RELEASE ORDER

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, and Eugene L. Miller, Assistant United

States Attorney, and pursuant to Tile 18, United States Code, Section 3145(a)(1), herby

requests that the United States Magistrate Judge’s order to release the defendant be

stayed pending review by the Court and thereafter revoked.

                               FACTUAL BACKGROUND

I.     Offense Conduct

       The defendant, Shamar Betts, is charged with inciting a riot in violation of Title

18, United States Code, Section 2101. The charges relate to a riot that began at Market

Place Mall in Champaign, Illinois, and then spread to other businesses in the area of

Neil Street and Prospect Avenue. The defendant is alleged to have incited the riot by

posting a flyer on his Facebook Account “RIOT @ MarketPlace Mall” at 3 p.m. and

encouraging people to bring bricks. The flyer stated, “After the mall we hitting the

whole PROSPECT & NEIL." The flyer included an image of a burning vehicle. BETTS
        2:20-cr-20047-MMM-EIL # 22          Page 2 of 7



also posted the following message accompanying the flyer stating that he wanted the

community to “fear us.”

       The defendant participated in the rioting and looting by taking clothing from the

vandalized Old Navy store located at Market Place Mall, and during the riot, posting on

a Facebook Live video stating, “Look what a n[***]a just started…look what a n[***]a

just started.   We out here…we out here…we out here…we out here.             All ya’ll talking

that s[**]t under my post…we out here. F[**]k that I needs that…we out here.” During

and after the riot, the defendant bragged about starting the riot, stating “I started this,”

“We out here in this b***h. My s**t went up,” “I’m started this mf riot wish yo a** was

here,” “Got this b***h bussing,” and “I’m a f*****g hero.”

       The riot caused thousands of dollars of damages and looting to approximately 50

businesses, including multiple small businesses that were set to reopen on June 1 after

being shut down due to COVID-19. Dozens of off-duty police officers had to be called

to the riot, costing taxpayers over $100,000 and resulting in items being thrown at the

police officers.

       After the riot, the defendant fled to Mississippi, where he used his phone to

conduct searches such as, “can police find your location by logging in messenger,” “can

police track your facebook,” and “what are charges for starting a riot.” He also told

others on his phone, “I had to leave & getaway until stuff dies down,” “I had to bail out

. . . s**t got too hot,” and when asked if there was a warrant for his arrest, “I left that

b***h just in case.” The defendant was arrested by the United States Marshals Service in


                                               2
       2:20-cr-20047-MMM-EIL # 22         Page 3 of 7



Mississippi on a state warrant for burglary and a federal warrant for inciting a riot. The

USMS recently returned the defendant to the Central District of Illinois.

II.    Detention Hearing

       Today, after several continuances to allow the defendant to attempt to find a

third-party custodian for the 19-year-old defendant, the Magistrate Judge held a

detention hearing in this matter. The probation officer initially recommended detention

when three proffered third-parties refused to serve as custodians, then recommended

release when a potential third-party custodian was found, then recommended detention

again after hearing the proffered evidence at the detention hearing.

       Both sides proceeded by proffer during the recorded video hearing. The United

States proffered evidence related to the defendant’s alleged offense and his flight to

Mississippi. The defendant offered a third-party custodian to address the defendant’s

risk to the community and risk of flight. While the Magistrate Judge found the nature

and circumstances of the offense were serious and the weight of evidence against the

defendant was strong, it found that the United States did not meet its burden to warrant

detention in light of the defendant’s history and characteristics, along with the

proposed conditions of release (including third-party custodian).

                                      ARGUMENT

       The United States sought a detention hearing because the defendant had already

fled the jurisdiction once and therefore presented a serious risk of flight pursuant to

18 U.S.C. § 3142(f)(2)(A). Pursuant to § 3142(f), the court must determine whether any

condition or combination of conditions set forth in § 3142(c) will reasonably assure the
                                            3
       2:20-cr-20047-MMM-EIL # 22          Page 4 of 7



appearance of the defendant (“risk of flight”) and the safety of any other person and the

community (“dangerousness”). 18 U.S.C. § 3142(f) Detention may be based on a

showing of either dangerousness or risk of flight; proof of both is not required. United

States v. Fortna, 769 F.2d 243, 249 (5th Cir. 1985). With respect to risk of flight, the United

States bears the burden of proof by a preponderance of the evidence. United States v.

Portes, 786 F.2d 758, 765 (7th Cir. 1985). With respect to reasonably assuring the safety of

any other person and the community, the United States bears the burden of proving its

allegations by clear and convincing evidence. 18 U.S.C. § 3142(f); United States v. Salerno,

481 U.S. 739, 742 (1987); Portes, 786 F.2d at 764. Clear and convincing evidence is

something more than a preponderance of the evidence but less than proof beyond a

reasonable doubt. Addington v. Texas, 441 U.S. 418, 431-33 (1979).

       In making this determination, the court must consider the following: (1) the

nature and circumstances of the offense charged; (2) the weight of the evidence as to

guilt; (3) the history and characteristics of the accused, including family ties, criminal

history, financial resources, and employment; and (4) the nature and seriousness of the

danger to any person or the community that would be posed by a release. 18 U.S.C.

§ 3142(g).

       Section 3145(a) allows the United States to seek review of an order of a

magistrate judge regarding a defendant's conditions of release. 18 U.S.C. § 3145(a). The

district court reviews the magistrate's order de novo. United States v. Portes, 786 F.2d 758,

761 (7th Cir. 1985). The United States does not seek a new hearing, but simply requests


                                               4
        2:20-cr-20047-MMM-EIL # 22              Page 5 of 7



that the Court conduct a de novo review of the record established at today’s detention

hearing.1 See United States v. Torres, 929 F.2d 291, 292 (7th Cir. 1991); United States v.

Cross, No. 20-CR-9, 2020 WL 1139841, at *1 (E.D. Wis. Mar. 9, 2020).

       The United States respectfully disagrees with the Magistrate Judge’s finding that

the third-party custodians (one of whom has two prior misdemeanor convictions for

theft and trespass) will sufficiently address the defendant’s risk of flight and risk of

danger to the community in light of the nature and circumstances of this case and the

weight of evidence. The riot of May 31 and June 1, 2020, incited by the defendant

presented the most serious widespread threat to the public safety of Champaign-

Urbana in decades. The evidence is strong not only that the defendant incited and

participated in the riot, but also that he has no remorse for his conduct. (“I’m a f*****g

hero.”) Thus, there are no conditions that will safeguard the community.

       Additionally, the evidence is overwhelming that the defendant fled to

Mississippi to avoid apprehension for his crime. (“can police find your location . . .,”

“leave . . . until stuff dies down,” “I had to bail out . . . s**t got too hot,” etc.). He was

arrested by the U.S. Marshals Service in Mississippi on an outstanding state and federal

warrant because he still had his phone. He will be harder to locate now that the USMS

seized his telephone. Thus, there are no conditions that will reasonably assure that the

defendant will not flee again.




       1    Of course, if the Court also may conduct a new hearing, if it so chooses. Torres, 929
F.2d 292.
                                                   5
       2:20-cr-20047-MMM-EIL # 22       Page 6 of 7



      WHEREFORE the United States of America respectfully requests that the Court

stay the United States Magistrate Judge’s order to release the defendant pending de novo

review by the Court, and thereafter revoked.

                                        Respectfully submitted,


                                        JOHN C. MILHISER
                                        UNITED STATES ATTORNEY


                                        s/Eugene L. Miller
                                        Eugene L. Miller, Bar No. IL 6209521
                                        Assistant United States Attorney
                                        201 S. Vine St., Suite 226
                                        Urbana, IL 61802
                                        217/373-5875
                                        Fax: 217-373-5891
                                        eugene.miller@usdoj.gov




                                           6
       2:20-cr-20047-MMM-EIL # 22          Page 7 of 7



                              CERTIFICATE OF SERVICE

       I hereby certify that on July 13, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to the following:

                            Elisabeth R. Pollock, Esq.
                            Assistant Federal Public Defender
                            300 West Main Street
                            Urbana, IL 61801

                                           s/Eugene L. Miller
                                           Eugene L. Miller, Bar No. IL 6209521
                                           Assistant United States Attorney
                                           201 S. Vine St., Suite 226
                                           Urbana, IL 61802
                                           217/373-5875
                                           Fax: 217-373-5891
                                           eugene.miller@usdoj.gov




                                              7
